DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/170,747 and is in response to a Request for Continued Examination filed 07/01/2021.
Claims 2-6 and 8-12 are previously pending, of those claims, claims 4-6, and 11 have been amended.  All amendments have been entered.  Claims 2-6 and 8-12 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 2018/0090751 A1) in view of OTSUKA (US 2015/0295244 A).
With respect to claims 5 and 11.  XU teaches a coin cell that includes a cathode comprising a SxSey/carbon composite mixed with Super-P and a binder (paragraph 0066).  The cathode is formed by forming a slurry of the mixture and cast it onto a sheet of aluminum foil (paragraph 0066).  There includes a glass fiber separator and a lithium fiol counter electrode (paragraph 0066).  The SxSey/carbon composites comprise a porous carbon matrix with nano-sized SxSey particles that may be uniformly dispersed within the pores of the porous carbon matrix (paragraph 0028).  The uniform dispersion or pore-confinement of the nano-sized SxSey particles in the conductive carbon matrix may prevent the dissolution of polyselenides and polysulfides, and thereby accommodate the volume changes during cycling (paragraph 0028).  Therefore XU teaches the SxSey particles are confined in the carbon matrix, and this is taken to be analogous to the claimed immobilized selenium.  
XU teaches a coin cell which is assembled with the formed electrode disk, separator, electrolyte, and a counter electrode (paragraph 0066).  However, XU does not explicitly teach the separator is in direct contact with both the immobilized selenium and the electrically conductive substrate.  
OTSUKA teaches a lithium ion secondary battery 10 that includes a positive electrode 21, a negative electrode 22, a separator 14 located between the positive and negative electrodes, and an electrolyte 19 (paragraph 0063).  The positive electrode 
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the coin cell of XU with the structure of OTSUKA with the separator in contact with both the positive electrode active material layer 13 and the current collector 12 as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  In the present case XU teaches forming a coin cell (paragraph 0066) and then OTSUKA teaches a known structure for such a coin cell (Figure 1 and paragraphs 0063-0064).  
With respect to claim 6.  XU teaches that the SxSey/carbon cathode delivers at least a reversible capacity of over 400 mAh/g (paragraph 0081).  Further the SxSey/carbon cathode has high coulombic efficiency (paragraph 0075).  
With respect to claim 12.  XU as noted above teaches a high coulombic efficiency (paragraph 0075).  Neither XU nor OTSUKA explicitly teaches a Coulombic efficiency of greater than or equal to 95%.  However the combination of XU and OTSUKA teaches the same rechargeable battery as claimed, as is therefore taken to have the same properties.

Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 2018/0090751 A1) in view of OTSUKA (US 2015/0295244 A) as applied to claims 5 and 11 above, and further in view of DAI (US 2016/0020491 A1).
Claim 2 is dependent upon 5, and claim 8 is dependent upon claim 11, both of which are rejected above under 35 U.S.C. 103 in view of XU and OTSUKA.  XU teaches the counter electrode is a lithium foil (paragraph 0066).  OTSUKA then teaches a negative electrode active material layer 16 formed on a negative electrode current collector (paragraph 0072).  The materials for the negative electrode active material layer include lithium containing compounds (paragraph 0077).  However, neither XU nor OTSUKA explicitly teaches the anode is spaced from the separator by lithium.
DAI teaches lithium batteries (paragraph 0014) that may include lithium polyselenide intermediates or lithium polysulfide intermediates (paragraph 0016) formed from the sulfur or selenium in the active material for the cathode (paragraph 0014).  The electrolyte then includes an SEI layer forming additive in order to prevent these intermediates from migrating to the negative electrode in a parasitic fashion (paragraph 0015 and 0019).  The additive to form the SEI may include FEC which decomposes on the exposed surface to form an SEI layer 19 (paragraph 0039).  The decomposition product may include lithium based compounds (paragraph 0039) and are taken to be the claimed lithium spacing the anode and the separator.  
At the time the invention as filed, one having ordinary skill in the art would have been motivated to form the SEI layer of DAI on the negative electrode of XU and OTSUKA, as DAI teaches that such a layer has the beneficial result of counteracting the shuttling effect (paragraph 0016-0019).  
With respect to claims 3 and 9.  OTSUKA teaches the structure of the coin cell as argued above with respect to claim 5.  OTSUKA teaches located in the coin cell is the electrolyte 19 (paragraph 0063 and Figure 1).  The electrolyte is added to the case of the coin cell (paragraph 0119).  Therefore the cathode, separator, and the anode are taken to be immersed in the electrolyte (see Figure 1 and paragraph 0119).  Further DAI teaches the SEI forming additives are added to the electrolyte, and the SEI layer 19 is formed on the surface of the anode (paragraph 0039).  Therefore the lithium of the SEI layer is taken to be immersed in the electrolyte.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 2018/0090751 A1) in view of OTSUKA (US 2015/0295244 A) as applied to claim 11 above, as evidenced by ABOUIMRANE (US 2012/0225352 A1).
Claim 10 is dependent upon claim 11.  XU teaches the SxSey particles are uniformly dispersed within the pores of the carbon matrix (paragraph 0028).  The method of making the composite include ball milling the mixture of the precursors  for the carbon matrix, sulfur powder, and selenium powder followed by high temperature treatment and cooling (paragraph 0035).  The heat treatment alloys the selenium and sulfur and dispersed them within the carbon matrix (paragraph 0061).  The high temperature treatment may be between 100 to about 600 degrees C, more specifically a range of 250 to about 260 degrees C (paragraph 0039).  In one example it is 260 degrees C for 24 h (paragraph 0058).  This is taken to meet the product by process limitation of “wherein the selenium and sulfur has been melted into the carbon”.  
Further ABOUIMRANE teaches one method of preparing the electroactive material includes mixing the selenium containing compound with a carbon conductor to form the composite, and the method includes heating the selenium containing compound with the carbon material to melt the selenium and allow the selenium to diffuse through the carbon material (paragraph 0011).  The temperature for the melting is at 260 degrees C for 2 hours (paragraph 0066).  This would further indicate that the high temperature treatment of XU would melt the selenium and sulfur into the carbon.  

Allowable Subject Matter
Claim 4 is allowed.

Response to Arguments
Applicant’s arguments, see pages 6-8 of Applicant Arguments/Remarks, filed 06/10/2021, with respect to the rejection(s) of claim(s) 5-6 and 10-12 under 35 U.S.C. 103 in view of KABACIK and ABOUIMRANE have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of XU (US 2018/0090751 A1) and OTSUKA (US 2015/0295244 A).
On page 7 of Applicant Arguments/Remarks, Applicant argues that KABACIK does not teach a cathode comprising an immobilized selenium disposed on an electrically conductive substrate or a separator disposed in direct contact with immobilized selenium.  Applicant argues that the physical conditions under which its selenium containing device is configured to operate are different from those of lithium sulfur batteries.  This argument is not specifically persuasive.  However, in order to advance prosecution, new grounds of rejection have been made in view of XU.  
XU teaches a coin cell that includes SdxSey/carbon composite for the positive electrode active material (paragraph 0066) such a composite are SxSey particles dispersed within pores of the porous carbon matrix (paragraph 0028) and results in pore confinement of the particles (paragraph 0028).  
On page 7 Applicant argues that KABACIK and ABOUIMRANE fail to teach a separator that is in direct contact with immobilized selenium as well as being in direct contact with the electrically conductive substrate.  This argument is persuasive, however new grounds of rejection are made in view of XU as noted above, and further in view of OTSUKA.  OTSUKA in particular teaches a coin cell that includes the positive electrode active material layer 13 is located between the current collector 12 and the separator 14 so as to be in contact with both the positive electrode current collector 12 and the separator 14 (paragraph 0064).  

Applicant’s arguments, see page 8 of Applicant Arguments/Remarks, filed 06/10/2021, with respect to the 35 U.S.C. 103 rejection of claim 4 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 4 has been withdrawn. 
Applicant argues that claim 4 has been amended to recite limitations that were found allowable in US Pat 10,734,638.  This argument was found to be persuasive, and the rejection of claim 4 has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722